Filed 5/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 100







Casey Phillips, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130151







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Robert W. Martin, North Dakota Public Defenders’ Office, 11 First Avenue SW, Minot, N.D. 58701, for petitioner and appellant.



Marjorie R. Kohls, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee.

Phillips v. State

No. 20130151

 

Per Curiam.

[¶1]	Casey Phillips appeals from an order denying his application for post-

conviction relief.  When Phillips originally appealed the order denying his application, the district court denied his request for the post-conviction hearing transcript.  In 
Phillips v. State
, 2014 ND 10, 841 N.W.2d 731, we reversed and remanded with instructions for the court to provide a transcript of the post-conviction hearing so Phillips could properly pursue his appeal from the order denying post-

conviction relief.  A transcript has been provided, and the matter is before this Court for rehearing.

[¶2]	Phillips argues the district court erred in determining his counsel was not ineffective.  He claims the advice of counsel induced an uninformed, or misinformed, plea of guilty in the underlying action to this post-conviction proceeding.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Phillips’s application for post-conviction relief.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring, S.J.

Carol Ronning Kapsner



[¶4]	The Honorable Mary Muehlen Maring, Surrogate Judge, sitting in place of McEvers, J., disqualified.